 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 CESARI S.R.L.,

                    Plaintiff,

             - against -                               MEMORANDUM AND ORDER

 PEJU PROVINCE WINERY L.P., PEJU                        17 Civ. 873 (NRB)
 PROVINCE CORPORATION, and PEJU
 FAMILY OPERATING PARTNERSHIP, L.P.,

                Defendants.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

                                 Introduction

     In 2017, plaintiff Cesari S.r.L. (“Cesari”) moved for partial

summary judgment to preclude Peju Province Winery L.P. (“Peju

Province”)    and     its   co-defendants,      Peju     Family   Operating

Partnership (“Peju Partnership”) and Peju Province Corporation

(“Peju Corporation”), from re-litigating an issue that had already

been adjudicated by the Trademark Trial and Appeal Board (“TTAB”)

in 2004.   This Court held that the issue — whether Peju Province’s

mark, LIANA, was likely to cause confusion with Cesari’s registered

mark, LIANO — could not be re-litigated by Peju Province, which

has been a party to the TTAB proceeding.           See Cesari S.R.L. v.

Peju Province Winery L.P., No. 17 Civ. 873 (NRB), 2017 U.S. Dist.

LEXIS 210542, at *15 (S.D.N.Y. Dec. 11, 2017).           However, we denied

without prejudice plaintiff’s motion to extend the preclusive


                                      1
effect to Peju Partnership and Peju Corporation who were not

parties to the TTAB proceeding.         Id.

     Cesari now renews its motion for partial summary judgment

against Peju Partnership and Peju Corporation.            In support of its

motion, Cesari essentially makes two arguments.                   First, Peju

Corporation    controls   both   Peju    Province   and    Peju   Partnership

because Peju Corporation serves as a general partner of both

entities.     See Pl.’s Mem. Supp. Renewed Mot. Partial Summ. J. 3,

ECF No. 61.      Second, preclusion is appropriate because Anthony

Peju “owns and controls all three entities.”         Id.    For the reasons

discussed below, Cesari’s renewed motion is denied.

                                 Discussion

     “Summary judgment must be granted where the pleadings, the

discovery and disclosure materials on file, and any affidavits

show ‘that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.’” Brown v.

Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (quoting Fed. R.

Civ. P. 56(a)).    In determining whether the preclusive effect can

be extended to Peju Province’s co-defendants, we resolve all

ambiguities and draw all permissible factual inferences in favor

of the defendants opposing the summary judgment.            See McCarthy v.

Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir. 2007) (internal

quotation marks omitted).




                                     2
     In our 2017 Memorandum and Order (“2017 M&O”), we provided a

clear direction on what Cesari must show to extend the preclusive

effect     of   the    TTAB’s    ruling    to   the     two   co-defendants.

Specifically, we wrote that plaintiff “must show either that (a)

Peju Corporation and/or Peju Partnership controlled Peju Province

in the TTAB litigation, or (b) Peju Province is controlling Peju

Corporation and/or Peju Partnership in the instant litigation.”

Cesari, 2017 U.S. Dist. LEXIS 210542, at *14 (emphasis added).

     In its renewed motion, Cesari does not point to any evidence

that Peju Corporation or Peju Partnership assumed control over the

TTAB litigation or that Peju Province has assumed control over the

instant litigation.       See Taylor v. Sturgell, 553 U.S. 880, 895

(2008)    (quoting    Montana   v.   United   States,   440   U.S.   147,   154

(1979)).    We consider Cesari’s arguments against Peju Corporation

and Peju Partnership in turn.

     I.     Peju Corporation 1

     Cesari argues that Peju Corporation should be barred from re-

litigating the likelihood of confusion because Peju Corporation

“controlled and controls” Peju Province as the entity’s general



      1 In their opposition brief, defendants did not discuss whether the

preclusive effect should be extended to Peju Corporation. See Defs.’ Opp’n
Pl. Renewed Mot., ECF No. 57. In light of this, plaintiff argues that the
Court “extend its December 2017 Decision as to preclusion to” Peju
Corporation. Pl.’s Reply Mem. 3, ECF No. 67. Consequently, the Court asked
defendants to clarify whether the absence of discussion was intended as a
concession. See ECF No. 130. In response, defendants recited a portion of
their opposition brief and argued that plaintiff “failed to satisfy its
burden in making its motion.” See ECF No. 136.


                                       3
partner.     Pl.’s Mem. Supp. Renewed Mot. 3.             Plaintiff relies on

the defendants’ statement that the sole general partner of Peju

Province “is and has always been” Peju Corporation, SJX-179, and

Peju Province’s certificate of limited partnership that lists Peju

Corporation as the entity’s general partner, SJX-174. 2

     The fact that Peju Corporation is the sole general partner is

insufficient as a matter of law or fact to demonstrate that Peju

Corporation assumed control of the 2004 TTAB litigation.                    As we

stated in the 2017 M&O, Cesari needs to show that Peju Corporation

actively     participated     in   and       assumed   control   of   the    2004

litigation.     See Cesari, 2017 U.S. Dist. LEXIS 210542, at *13; see

also Restatement (Second) of Judgments §§ 39, 59(3)(a).                     Simply

holding the position of a general partner does not support Peju

Corporation’s assumption of control over – let alone participation

in – the TTAB litigation.

     Neither of the cases cited by Cesari support its position.

Cesari cites Vets N., Inc. v. Libutti, No. CV 01-7773 (DRH) (ETB),

2003 U.S. Dist. LEXIS 27675 (E.D.N.Y. Jan. 24, 2003), to argue

that “a general partner is bound by a judgment issued against the

partnership.”      Pl. Mem. Supp. Renewed Mot. 3.          However, this case

is inapposite because it involves a New York corporation and a New

York partnership that are subject to New York state law.                     Peju




     2   Citations to “SJX” refer to the Summary Judgment Appendix.


                                         4
Corporation is a California corporation with its principal office

in Napa County, California.         See SJX-170.   Peju Province and Peju

Partnership       are   limited   partnerships   that   are     registered    in

California.       See SJX-174-75.

       Cesari cites a California case, Wyler v. Feuer, 149 Cal. Rptr.

626 (Ct. App. 1978), to argue that Peju Corporation “controls and

manages [Peju Province and Peju Partnership] as a matter of law.”

See Pl.’s Reply Mem. 3.           This citation fares no better.        First,

the case does not hold, as a matter of law, that an entity or an

individual can be deemed to have control over a legal proceeding

to which a limited partnership is a party simply because the entity

or the individual is a general partner of the partnership.             Second,

the Wyler court relies on state statutes that were repealed in

2010.    See, e.g., CAL. CORP. CODE § 15509 (Dearing 2018) (repealed

2010).       Without delving into the complexities of corporate law in

California, the Court takes judicial notice of § 15904.05(b) of

the California Corporations Code, which states that a judgment

against a limited partnership “is not by itself a judgment against

a general partner.”

       II.    Peju Partnership

       Cesari also argues that the preclusive effect of the 2004

TTAB litigation should be extended to Peju Partnership because its

sole    general    partner   is   Peju   Corporation,   which    is   owned   by




                                         5
“Anthony (Tony) Peju, who essentially owns and controls all three

entities.”    Pl.’s Mem. Supp. Renewed Mot. 3.

       Cesari’s argument fails for two reasons. First, Cesari does

not even attempt to show that Peju Partnership controlled Peju

Province     in   the   TTAB    litigation       or   that   Peju   Province    is

controlling Peju Partnership in the instant litigation.                 Indeed,

it   would   have   been    impossible     for    Peju   Partnership    to     have

controlled Peju Province in the TTAB litigation because Peju

Partnership did not exist during the proceeding.                     See Defs.’

Opp’n. 1.     Second, insofar as Cesari is basing its argument on

Anthony Peju’s role in the three entities, it is an argument that

Cesari made in its original motion for partial summary judgment

which we rejected.         As we noted then, simply holding management

positions in a corporate entity “is not enough to extend preclusive

effect” to Mr. Peju.           Cesari, 2017 U.S. Dist. LEXIS 210542, at

*13.   While a corporate officer may be held personally liable for

trademark infringement and unfair competition if the officer is a

“moving, active, conscious force” behind the corporate entity’s

infringement, KatiRoll Co. v. Kati Junction, Inc., 33 F. Supp. 3d

359, 367 (S.D.N.Y. 2014), personal liability is different from the

extension of preclusive effect to other corporate entities that

Mr. Peju purportedly owns or controls.

       Subsequent to the briefing of the renewed motion, Anthony

Peju signed the notice of substitution of attorney for all three


                                       6
defendants,   and   he   called   plaintiff   directly   to   discuss   the

litigation.    See ECF. No. 75.          Cesari argues that these acts

demonstrate that Mr. Peju is controlling this litigation for all

three defendants.    Plaintiff seems to forget that “it is not the

Pejus as individuals, but the other entities, whom Cesari seeks to

bind.”   Cesari, 2017 U.S. Dist. LEXIS 210542, at *14.             In the

absence of a basis to pierce corporate form, we are required to

respect the legal status of entities.

     Therefore, we deny plaintiff’s motion with prejudice because

the factual record still continues to be insufficiently developed.

                           Discovery Disputes

     The sense of impatience exhibited in plaintiff’s renewed

motion also permeates the discovery dispute letters that the

parties have filed in the past four months.          Without making any

good faith effort to resolve the disputes between themselves, the

parties resorted to filing documents with errors that, quite

frankly, should not be made.      See, e.g., ECF No. 115 (plaintiff’s

counsel filing an updated version of the letter in ECF No. 114 to

fix grammar and typing errors); ECF No. 123 (defendants’ counsel

filing a supplemental letter to correct and supplement erroneously

filed documents in ECF No. 122).         The Court understands counsel’s

natural desire to advocate zealously on behalf of their clients,

but such a desire does not justify the haste in filing unfinished

work products that impose on the Court’s limited resources.


                                     7
      Specifically, the letters, see ECF Nos. 85, 105, 109, 110,

122, do not evidence that the parties made any good faith effort

to comply with the Federal Rules of Civil Procedure and the Local

Civil Rules on discovery.           See, e.g., Fed. R. Civ. P. 37(a)(1);

S.D.N.Y. Local Civ. R. 26.4(a).                 Therefore, the Court directs

counsel to confer in person and to make a good faith effort towards

resolving the discovery disputes raised in the letter motions.

      There would appear to be two appropriate areas for discovery.

The   first   is   the    subject    of   the      renewed   motion     for   summary

judgment.     Our opinions have delineated the legal framework in

which   to    determine     the    preclusive       effect   of   the    2004   TTAB

proceeding.        Discovery      related     to   that   framework     is    clearly

appropriate.

      The second appropriate subject of discovery relates to the

remedies available to plaintiff.              If plaintiff cannot extend the

TTAB determination to Peju Corporation and Peju Partnership, the

Court will need to determine the likelihood of confusion between

the LIANO and LIANA marks by analyzing Peju Corporation and Peju

Partnership’s “use in commerce” of the LIANA mark and comparing

that use to that of Cesari and its LIANO mark.                 See 3 Anne Gilson

LaLonde, Gilson on Trademarks § 11.08[4][i][iv][C][I] (Matthew

Bender ed.); see also id. (“Federal courts are focused on what is

happening in the marketplace rather than in an application or

registration.”).         In addition, to recover profits, as plaintiff


                                          8
seeks,    from any defendant, Cesari must prove only the defendants'

sales, and defendants must prove any costs or deductions from its

gross revenues.         See 15 U.S.C. § 1117(b)

                                       Conclusion

        For     the   reasons      discussed,       Cesari's       renewed    motion     for

partial summary judgment is denied with prejudice.                           Counsel are

directed to confer in person within two weeks of the date of this

Order     and    make   a   good    faith     effort    to   resolve     the   discovery

disputes raised in the letters listed at docket entries 85,                            105,

109,     110,   and 122.        Within ten days         of   the    in-person meeting,

counsel shall update the Court by joint letter on the meeting's

outcome and propose a revised discovery schedule for the Court's

consideration.

        This    memorandum and        order       resolves   the    motions    1 isted    at

docket entries 60, 85, and 110.

        SO ORDERED.


Dated:          New York, New York
                November '"f, 2018



                                                    NAOMI REICE BUCHWALD
                                                    UNITED STATES DISTRICT JUDGE




                                              9
